DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,5-6, 8-9, and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kieffer et al. (US 2007/0212750).

Regarding claim 1 Kieffer discloses a culture container transportation set comprising: (See Kieffer Abstract and Figs. wherein there is a culture container transportation set, i.e. a device in which a culture may be placed and moved.)
a culture container including at least one vessel comprising a bottom wall and a tubular side wall that rises from the bottom wall; (See Kieffer Figs. 1-9 wherein a culture container has a bottom wall 4 and 41 and a tubular side wall 40 which rises from the bottom wall.)
a flexible cover that covers an upper edge portion of the side wall of the vessel; a hard pressing member provided on the cover; a cushioning material having shape restorability; (See Kieffer Figs. 1-9 

a housing container configured to house an assembly of the culture container, the cover, the pressing member and the cushioning material stacked on one another, the assembly being pressed from above and below by the housing container, (See Kieffer Fig. 7-9 and [0110] wherein the clamp body portions and plastic sachet are housing containers that house the assembly of the culture container, the cover, the pressing member and the cushioning material stacked on one another, the assembly being pressed from above and below by the housing container.)

wherein the cushioning material is provided between the housing container and the culture container or between the pressing member and the housing container. (See Kieffer Figs. 8-9 and [0115] and [0134]-[0137] wherein the cushioning material 73 is provided between the housing container and the culture container.)
in the assembled state the housing container forms a sealed inner space containing the culture container, the cover, the pressing member, and the cushioning material. (See Kieffer Fig. 7-9 and [0110] wherein when assembled the housing container forms a sealed inner space inside the schet which contains the culture container, the cover, the pressing member, and the cushioning material.)

Regarding claim 2 Kieffer discloses all the claim limitations as set forth above as well as the device wherein the cover comprises a gas-permeable portion at a position located inside the side wall as viewed in a vertical direction. (See Kieffer [0096] wherein the cover 7 is formed of polypropylene and 

Regarding claim 3 Kieffer discloses all the claim limitations as set forth above as well as the device wherein the cover includes: a thick portion that is in intimate contact with the upper edge portion of the side wall and has a relatively large thickness; and a gas-permeable thin portion that is surrounded by the thick portion as viewed in the vertical direction and has a relatively small thickness. (See Kieffer Fig. 4 wherein the cover includes a thick portion 33 which is in intimate contact with the upper edge portion of the sidewall and is relatively thick competed to a central portion 38 which is thinner and surrounded by the thick portion 33.  The cover is formed from polypropylene which inherently is permeable to gas and thus portion 38 is gas permeable.)


Regarding claim 5 Kieffer discloses all the claim limitations as set forth above as well as the device wherein the cover includes a protruding portion that is accommodated inside the side wall and protrudes toward the bottom wall.(See Kieffer Fig. 13 wherein the cover includes a protruding center portion 30 which is accommodated inside the side wall and protrudes toward the bottom wall.)

Regarding claim 6 Kieffer discloses all the claim limitations as set forth above as well as the device wherein the cover is formed of a gas-permeable film. (See Kieffer [0096] wherein the cover 7 is formed of polypropylene and is thin and flexible, i.e. a film, and polypropylene is inherently permeable to gas.)




Regarding claim 9 Kieffer discloses all the claim limitations as set forth above as well as the device wherein the housing container comprises: a base member with a housing portion made up of a bottom plate and a side plate rising from the bottom plate; a lid body for closing an opening of the base member; and a ring-shaped packing member formed of a flexible material, and
at least one of the base member and the lid body is provided with a locking device that prevents relative movement between the base member and the lid body in a state in which the packing member is sandwiched between the base member and the lid body. (See Kieffer wherein the housing comprises a base member with a bottom member 62 and a side plate 67 rising from the bottom plate and a lid body 65 for closing an opening of the base member and a ring shaped packing member 71 provided with a licking device, i.e. 64, which prevents relative movement between the base member and the lid body when the packing member is sandwhiched between the base member and lid body.  Furthermore in regards to the locking device being formed from a flexible material it is noted that all materials have some level of flexibility and without claiming a specific level of flexibility the material of 71 is considered to be flexible to some extent.)



a culture container transportation set according claim 1; and cells or biological tissues placed in the vessel of the culture container transportation set together with a culture medium. (See Rejection of Claim 1 above and Kieffer [0100] and [0140]-0[0151] wherein cells and liquid in which the cells are growing, i.e. culture medium, are placed in the device.)

Regarding claim 15 Kieffer discloses all the claim limitations as set forth above as well as wherein the pressing member is held in direct contact with the cover, and (See Kieffer Figs. 1-9 wherein the pressing member 61 is held in direct contact with the cover 46 by pressure.)
the cushioning material is provided between the pressing member and the housing container and held in direct contact with the pressing member and the housing container. (See Annotated Fig. of Kieffer below which illustrates a cushioning material between the pressing member and the housing container and all materials have some level of shape restorability and as such this material reads on a cushioning material.)

    PNG
    media_image1.png
    180
    317
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kieffer et al. (US 2007/0212750) as applied to claims above.

Regarding claim 7 Kieffer discloses all the claim limitations as set forth above but does not specifically disclose the pressing member includes a tubular portion that is accommodated inside the side wall and extends downward toward the bottom wall.
It is noted that such a modification would have required a mere change in shape of the pressing member and  it has been held that changes in shape are considered a matter of choice which a person of ordinary skill in the art would find prima facie obvious absent persuasive evidence that the particular shape configuration is significant (MPEP §2144.04). It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the shape of the tapered bottom of the presser member to comprise a tubular portion accommodated inside the side 


Regarding claim 13 Kieffer discloses all the claim limitations as set forth above but does not specifically disclose wherein the cushioning material is a net body.

It is noted that such a modification would have required a mere change in shape of the cushioning material and  it has been held that changes in shape are considered a matter of choice which a person of ordinary skill in the art would find prima facie obvious absent persuasive evidence that the particular shape configuration is significant (MPEP §2144.04). It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the shape of the cushioning material to be in the shape of a net absent persuasive evidence that the particular shape configuration is significant.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kieffer et al. (US 2007/0212750) in view of Porat et al. (US 2010/0079751).

Regarding claim 4, Kieffer et al. discloses that the thick portion is flexible and made of polypropylene (See Kieffer Fig. 8-9 and para. 94, 96 wherein thick part 33 is formed of polypropylene), and that in an assembled state in which the culture container the cover, and the presser member are stacked together the thick portions in intimate contact with a lower surface of the presser member (See Kieffer Fig. 9),


Porat et al. discloses a culture container comprising a container with a tubular side wall and a flexible cover that covers an upper end of the side wall of the vessel Porat et al. further discloses that the flexible cover can be made of a material such as moldable rubber, a polymeric resin, silicone, or any other material that is flexible and has a re-sealing ability to seal a syringe needle puncture (See Porat  Fig. 12a [0011], [0141]-[0142] wherein a flexible cover 312 is formed from materials which are self sealing when punctured by a needle.)

It would have been obvious to one of ordinary skill in the art at the time of filing to substitute moldable rubber (a flexible material having a re-sealing ability to seal a syringe needle puncture) for polypropylene as the material for forming the flexible cover disclosed by Kieffer et al., as Porat et al. discloses that it was known in the art to use such a material for forming a cover for a tubular vessel, and such a substitution is a simple substitution of one known element for another to obtain predictable results (MPEP § 2143) (in this case, substituting moldable rubber for polypropylene in order to form a flexible cover).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kieffer et al. (US 2007/0212750) in view of Smith et al. (US 6,670,174).

Regarding claims 11 and 12 Kieffer does not specifically disclose the device comprising an atmosphere conditioning agent comprising ascorbic acids which adjusts an oxygen concentration and a carbon dioxide concentration.

Smith et al. discloses a housing for housing a culture container wherein a packet housing the culture container is provided with atmosphere conditioning agents including those formed from  ascorbic acids in order to reduce the oxygen concentration. (See Smith et al. Abstract, Figs. 4-5 and Col. 5 Lines 1-30 wherein an atmosphere conditioning agents including ascorbic acids 18 are provided in a housing of a cell culture device and said oxygen absorbers adjust the concentration of oxygen and thus carbon dioxide relative to oxygen.)

It would have been obvious to one of ordinary skill in the art at the time of filing to place the  culture device of Kieffer in a housing of Smith et al. instead of the plastic sachet because such a housing is known to house culture containers such as those described by Kieffer and such a housing provides advantages over simple bags including long shelf life, allow easy shipping, and low cost which would be desirable in the device of Kieffer.

Response to Arguments
Applicant's arguments filed 5/3/2021 have been fully considered but they are not persuasive.

Applicant argues that “The Office Action refers to Figs. 7-9 and paragraph [0110] of Kieffer as disclosing clamp body portions and a plastic sachet as housing containers that house the assembly of the culture container, the cover, the pressing member and the cushioning material stacked on one another with the assembly being pressed from above and below by the housing container. Applicant respectfully disagrees with this characterization of Kieffer. The plastic sachet of the reference is a non-illustrated flexible bag that is used to package the sterilized device, and cannot press an inner assembly from above and below as required for the structure of claim 1. Likewise, the clamp body 

It is noted that applicant’s claims do not define any specific structural elements of the housing and the examiner has interpreted the housing to be a combination of an internal housing, i.e. portions of the clamp 60 and an external portion of the housing, i.e. the sachet.  These elements form a sealed interior space which provide a pressing force.  
Additionally the examiner disagrees with applicant’s characterization that the sachet of Kieffer cannot press an inner assembly form above and below as claimed.  Importantly the claims do not actually claim the housing member actively pressing the elements but merely that it is configured to do so.  Such a flexible sachet is fully configured to perform such pressing, i.e. such as by manually squeezing the flexible sachet.  Furthermore the claims do not claim any specific level of pressing and such a sachet encloses the elements and is fully capable and configured to press the elements therein, if even only lightly and passively by the force of gravity. Also the examiner relies on the clamp portion of the housing to show such pressing force and applicant has not explained why the clamp does not read on a portion of the housing.
 It is suggested that applicant amend the claims to more specifically describe the structure of the housing so that it does not read on multiple elements including the sachet and clamp portions of Kieffer.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HURST whose telephone number is (571)270-7065.  The examiner can normally be reached on M-F 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JONATHAN M HURST/               Primary Examiner, Art Unit 1799